Judgment entered April 17, 1962, in favor of plaintiffs-respondents unanimously affirmed, with costs to plaintiffs-respondents against defendants-appellants. Additional judgment, entered May 10, 1962, in favor of defendant-respondent 210 Central Park South Corporation, unanimously modified on the law and the facts and in the exercise of discretion, to the extent of deleting any determination of defendant-respondent 210 Central Park South Corporation’s second cross complaint and remanding the issues raised by such cross complaint and the answer thereto for a new trial, and the additional judgment is otherwise affirmed, without costs to any party. There was a failure of proof of the facts and circumstances surrounding the erection and maintenance of the air conditioning water tower bearing on the existence, nature, and extent either of a license or agreement and whether the requirements, if any, for a writing were satisfied. The interests of justice require a new trial on this issue. Settle order on notice. Concur—Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ. [34 Misc 2d 333.]